DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2015/0143413) in view of Straub (US 2015/0373385) and further in view of Katpelly (US 2010/0199295).
Regarding claim 21, Hall discloses a method comprising:
receiving, by a client device of a user, a base video from a server of a video streaming service (receiving program; see at least paragraph 0058), wherein the base video is initially absent information about the second video to be played next (displaying programs; see at least paragraph 0058);
playing, by the client device, the first video on a display coupled to the client device (displaying programs; see at least paragraph 0058);
automatically customizing a display area of the base video to transform the base video into a custom transition video that presents information about the second video to be played next (templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058. Furthermore, viewing and other analytical data about users may be 
determining, the second video to be played next for the user (templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058. Furthermore, viewing and other analytical data about users may be used to influence the most appropriate template; see at least paragraphs 0077 and 0103);
populating, the display area of the base video with metadata content that comprises information about a plurality the second video to be played next (see at least paragraphs 0046-0047, 0052-0063, 0066, 0068 and 0080); and
playing the base video with the customized display area on the display coupled to the client device before playing the second video (see at least paragraph 0058).
	Hall discloses providing a transition between a first video to be played on the client device and at least one second video to be played next on the client device; templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058. Furthermore, viewing and other analytical data about users may be used to influence the most appropriate template; see at least paragraphs 0077 and 0103, is not clear about the base video comprising a display area to be customized for the user, and wherein the customized display area is overlaid with the metadata content comprising the information about the second video. Furthermore, Hall is not clear about that the determining step is done by the client device and wherein the second video is received from the server and that the populating step is done by the client device.
	Straub discloses a base video comprising a display area to be customized for the user, and wherein the customized display area is overlaid with the metadata content comprising the information about the second video; Image frames comprises overlayable zones for overlay with targeted content; see at least paragraphs 0029, 0031, 0050, 0068 and 0070.

Hall in view of Straub are not clear about that the determining step is done by the client device and wherein the second video is received from the server and that the populating step is done by the client device.
Katpelly discloses the above missing limitations; while the user is watching a video, analysis is performed by the client device to analyze the current video and look for video scenes that is similar to what the user is watching and display them to the user; see at least paragraphs 0033-0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hall in view of Straub by the teachings of Katpelly by having the above limitation so to dynamically provide video segment recommendations to the user based on video metadata, current playback position with the video, and/or the user’s previous viewing history or patterns; see at least the Abstract.

Regarding claim 22, Hall in view of Straub and further in view of Katpelly disclose the method of claim 21 wherein the second video to be played next for the user is selected based on a set of videos associated with the user (Hall; see at least paragraphs 0051, 0058, 0064, 0106 and 0113-0114).


Regarding claim 23, Hall in view of Straub and further in view of Katpelly disclose the method of claim 21, wherein populating the display area of the base video with the metadata content comprises:
populating an executable presentation template for the base video with the metadata content (Hall; see at least paragraph 0057).

Regarding claim 24, Hall in view of Straub and further in view of Katpelly disclose the method of claim 23 wherein playing the base video with the customized display area on the display coupled to the client device comprises:
synchronizing, by the client device, execution of the populated presentation template with playing of the base video on the display to overlay the customized display area of the base video with the metadata content, wherein the synchronizing creates a custom interstitial transition video that informs the user about the second video to be played next (templates are created to produce interstitial content such as upcoming program introduction/promotions; see at least paragraphs 0049 and 0058. Furthermore, viewing and other analytical data about users may be used to influence the most appropriate template; see at least paragraphs 0077 and 0103).

Regarding claim 25, Hall in view of Straub and further in view of Katpelly disclose the method of claim 24, wherein execution of the populated presentation template results in animation of the metadata content on the display coupled to the client device, and the display area of the base video is overlaid with the animation of the metadata content (Hall; see at least paragraph 0111 in combination with Straub’s zones; see at least the rejection of claim 1).

Regarding claim 26, Hall in view of Straub and further in view of Katpelly disclose the method of claim 21, further comprising:
receiving configuration parameters for displaying the metadata content in the display area of the base video, the configuration parameters comprising at least one of a font style, a font size, a font color, a text position, or a type of animation; and
displaying the metadata content in the display area of the base video based on the configuration parameters (Hall; see at least paragraph 0057).

Regarding claim 27, Hall in view of Straub and further in view of Katpelly disclose the method of claim 21, wherein the metadata content comprises at least one of a title, a creator, a channel, one or more keywords, or statistics for the second video (Hall; see at least Figs. 3A-C).

Regarding claim 28, Hall in view of Straub and further in view of Katpelly disclose the method of claim 21, wherein determining the second video comprises: 
determining an amount of time from a current point in time until a start of a next scheduled video in a pre-defined schedule of videos;
receiving, from a recommendation server, time data for a plurality of recommended videos;
determining a time length for respective videos in plurality of recommended videos; and
selecting, based on the time length for respective videos in plurality of recommended videos and the amount of time from the current point in time until the start of a next scheduled video, the second video from the plurality of recommended videos (Hall; see at least paragraphs 0051, 0058, 0064, 0106 and 0113-0114).

Regarding claim 29, Hall in view of Straub and further in view of Katpelly disclose the method of claim 7, further comprising:
creating a filler playlist comprising the second video, wherein the filler playlist is played from the current point in time until the start of the next scheduled video in the pre-defined schedule of videos; and
playing the custom interstitial transition video in between playing of videos in the filler playlist (Hall; see at least paragraphs 0051, 0058, 0064, 0106 and 0113-0114).

Claim 30 is rejected on the same grounds as claim 21.
Claim 31 is rejected on the same grounds as claim 22.
Claim 32 is rejected on the same grounds as claim 23.
Claim 33 is rejected on the same grounds as claim 24.
Claim 34 is rejected on the same grounds as claim 25.
Claim 35 is rejected on the same grounds as claim 28.
Claim 36 is rejected on the same grounds as claim 29.
Claim 37 is rejected on the same grounds as claim 21.
Claim 38 is rejected on the same grounds as claim 22.
Claim 39 is rejected on the same grounds as claim 23.
Claim 40 is rejected on the same grounds as claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426